United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.O., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE,
Mammoth Cave, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0021
Issued: January 21, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 7, 2015 appellant filed a timely appeal from a June 1, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish an injury causally
related to a January 2, 2015 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the June 1, 2015 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant contends that his nurses were very professional and their reports
were countersigned by a doctor who reviewed the case. He argues that the evidence he
submitted was sufficient to establish that he sustained a right knee injury in the performance of
duty.
FACTUAL HISTORY
On January 8, 2015 appellant, a 64-year-old ecologist, filed a traumatic injury claim
(Form CA-1) alleging that he sustained a right knee injury on January 2, 2015 in the performance
of duty. He stated that he was working as part of a biological cave stream monitoring team.
This required a lot of kneeling, getting up, and kneeling back down, and, when appellant got up
to move to a new location, he felt a sharp pain in his right knee. He advised that he was able to
continue working but switched to duties that only required standing. However, appellant advised
that his knee still hurt when he walked.
In a January 14, 2015 report, Karen Agee, an advanced practice registered nurse (APRN),
diagnosed right knee pain. She reported that appellant was working on a biological monitoring
task moving from pool to pool as usual and wearing knee padding as usual. As the day
progressed with repetitive kneeling and standing there was a point in time that, with arising from
a kneeling position, appellant felt a sudden sharp pain in his right knee.
On January 14, 2015 Dr. Robert S. Amonette, a Board-certified radiologist, reported that
the x-ray of the right knee revealed bony structures that appeared unremarkable without fracture
or dislocation, normal soft tissues, and no evidence of joint effusion. He noted a clinical history
of right knee pain after getting up and down at work.
On February 6, 2015 Demara Goodwich, an APRN, diagnosed right knee pain and
advised appellant to rest, ice, and continue to wear a brace.
Appellant submitted physical therapy notes dated February 9 through April 3, 2015
diagnosing prepatellar bursitis, chondromalacia patellae, and abnormality of gait.
In reports dated March 10 and April 14, 2015, Ms. Agee reiterated her diagnosis.
In an April 24, 2015 letter, OWCP indicated that when appellant’s claim was received it
appeared to be a minor injury that resulted in minimal or no lost time from work and, based on
these criteria and because the employing establishment had not controverted the claim, payment
of a limited amount of medical expenses was administratively approved. It stated that it had
reopened the claim for consideration because the medical bills had exceeded $1,500.00. OWCP
requested additional medical evidence and afforded appellant 30 days to respond to its inquiries.
It particularly advised that medical evidence must be from a qualified physician and advised that
nurse practitioners were not considered to be physicians under FECA.
Appellant submitted a May 19, 2015 narrative statement reiterating the factual history of
his claim and stated that he was working on obtaining certifications by a doctor for the medical
evidence of record. He also resubmitted the January 14, 2015 x-ray report.

2

By decision dated June 1, 2015, OWCP denied appellant’s claim as fact of injury was not
established. It explained that the medical evidence submitted failed to establish a diagnosis
causally related to the employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury3 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he actually experienced the employment incident at the time,
place, and in the manner alleged. Second, the employee must submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury. An employee may establish that the employment incident occurred as alleged
but fail to show that his or her condition relates to the employment incident.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.6
ANALYSIS
OWCP accepted that on January 2, 2015 appellant engaged in kneeling, standing up, and
kneeling back down as alleged. However, the Board finds that appellant did not establish his
traumatic injury claim because there is no medical evidence of record which shows that his
kneeling, standing up, and kneeling back down at work on January 2, 2015 caused or aggravated
a diagnosed condition.
3

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
4

See T.H., 59 ECAB 388 (2008). See also Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989).
5

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

6

Id. See Gary J. Watling, 52 ECAB 278 (2001).

3

A medical issue such as causal relationship can only be resolved through the submission
of probative medical evidence from a physician.7 The only medical evidence from a qualified
physician is the January 14, 2015 x-ray report from Dr. Amonette who advised that a right knee
x-ray was normal. While he noted a clinical history of right knee pain after getting up and down
at work, he did not indicate that this work activity caused or aggravated a diagnosed medical
condition.8 Thus, this report is insufficient to establish that appellant has a right knee condition
causally related to his work activity on January 2, 2015.
Appellant also provided evidence from Ms. Agee and Ms. Goodwich, APRNs, as well as
physical therapy reports. Because nurses and physical therapists are not considered physicians as
defined under FECA, these documents cannot constitute competent medical evidence.9 In the
absence of a rationalized medical opinion from a physician explaining how the January 2, 2015
work factors caused or aggravated a diagnosed medical condition, appellant has not met his
burden of proof to establish his claim.
On appeal, appellant contends that his nurses were very professional and their reports
were countersigned by a doctor who reviewed the case. He also contends that the evidence he
submitted was sufficient to establish that he sustained a right knee injury in the performance of
duty. The evidence of record at the time of OWCP’s June 1, 2015 decision does not contain any
reports from Ms. Agee or Ms. Goodwich that have been countersigned by a physician as defined
by FECA.10 Therefore, as found, these documents do not constitute competent medical evidence
and are not a basis for accepting the claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury
causally related to a January 2, 2015 employment incident.

7

Gloria J. McPherson, 51 ECAB 441 (2000); Charley V.B. Harley, 2 ECAB 208, 211 (1949).

8

See Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer any opinion regarding the
cause of an employee’s condition is of diminished probative value on the issue of causal relationship).
9

See 5 U.S.C. § 8101(2). This subsection defines the term “physician.” See David P. Sawchuk, 57 ECAB 316, 320
n.11 (2006) (nurses not physicians); Jennifer L. Sharp, 48 ECAB 209 (1996) (physical therapists not physicians). See
generally Charley V.B. Harley, supra note 7 (where the Board held that medical opinion, in general, can only be given
by a qualified physician).
10

The Board has held that medical documents from a nonphysician may be considered probative if cosigned by a
physician. See S.C., Docket No. 12-1898 (issued March 1, 2013); Rosita F. Brown, Docket No. 03-1076 (issued
July 1, 2003).

4

ORDER
IT IS HEREBY ORDERED THAT the June 1, 2015 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 21, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

